Citation Nr: 1544898	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to January 1969.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Waco, Texas, VA Regional Office (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss and tinnitus had their onset during active military service or are otherwise related to in-service exposure to combat noise.    


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2015).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus is being granted in full by the Board.  Therefore, any error related to VA's duties to notify and assist with regard to these issues on appeal is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, which includes bilateral sensorineural hearing loss and tinnitus, on a presumptive basis when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258  (2015).  

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).     

The Veteran contends that his bilateral hearing loss and tinnitus had their onset during active duty as a result of his in-service exposure to acoustic trauma from weapons fire and exploding ordnance.  His service treatment records show that he denied having any history of ear trouble and that his ears and tympanic membranes were normal with no hearing acuity defects noted on enlistment examination in December 1965.  In January 1966, he entered active duty in the United States Marine Corps.  No complaints regarding his hearing or tinnitus were shown in his medical treatment records throughout the entirety of his military service.  On separation examination in December 1968, his ears and tympanic membranes were normal and he was assessed with normal 15/15 hearing on whispered voice testing.

The Veteran's service personnel records show that he was a rifleman in the United States Marine Corps (USMC).  He was deployed to the Republic of Vietnam from November 1966 to December 1967 and assigned to Marine Airbase Squadron 16 (MABS-16) of the Marine Aircraft Group 16 (MAG-16), 1st Marine Aircraft Wing (1st MAW), which was stationed at the Marble Mountain Air Facility near Danang and conducted missions in support of counter-insurgency operations.  Declassified USMC unit history records of MABS-16 are accessible to the public and viewable online in archives curated by Texas Tech University.  These indicate that the Marble Mountain Air Facility and areas adjacent to it came under enemy attack on several occasions during the time that the Veteran was assigned to MABS-16 and  posted at this location.  While these records do not specifically identify the Veteran by name as being immediately in the areas that came in armed contact with enemy forces, the United States Court of Appeals for Veterans' Claims (Court) has held that the verification of a Veteran's presence in areas of documented combat may be sufficient to find that he was exposed to combat stressors even without the explicit documentation of actual participation in specific historic events.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).      

The Board notes at this point that the Veteran is currently service-connected and rated 70 percent disabled for posttraumatic stress disorder (PTSD), which was attributed and clinically linked to combat-related stressors.  The Board therefore concedes as a factual matter that, given the foregoing documentary and historical evidence and the rating actions of VA, the Veteran served under combat conditions during his period of active military service.  Accordingly, his account of being exposed to acoustic trauma from weapons fire and exploding ordnance is deemed to be both credible and consistent with the circumstances, conditions, and hardships of service under combat conditions.  (The Board further observes that following his deployment to the Republic of Vietnam, the Veteran served the remainder of his active duty obligation assigned to the Rifle Range Detachment at Camp Lejeune USMC Base in North Carolina, thereby indicating further exposure to acoustic trauma from small arms fire, consistent with his other account of such exposure while undergoing weapon qualification training.)

Post-service, the Veteran was examined by VA in March 2011.  Audiological evaluation produced objective diagnoses of tinnitus and bilateral moderate-to-severe bilateral sensorineural hearing loss.  His pure tone thresholds, in decibels, met the objective criteria prescribed by 38 C.F.R. § 3.385 to be deemed a hearing loss disability for VA compensation purposes and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
60
LEFT
20
15
20
35
55

The March 2011 audiological examination report shows that the Veteran reported onset of tinnitus, described as a bilateral ringing sensation, during active service in the USMC while on the rifle range.  He also reported military noise exposure from small arms and incoming rocket and mortar fire, with no post-service exposure to any significant acoustic trauma.  In a July 2011 addendum and commentary, the VA examiner stated that she was unable to provide a nexus opinion regarding the Veteran's bilateral hearing loss without resorting to speculation because of the absence of objective audiometric examination findings during his separation from service, as he was only provided with a whispered voice test at the time.  She also presented a negative nexus opinion regarding the Veteran's tinnitus based on the absence of any notation of tinnitus in his service treatment records.   

The evidence includes the report of a private audiogram conducted in May 2013, which presented objective diagnoses of bilateral sensorineural hearing loss and tinnitus.  The examining audiologist noted in her report that the Veteran presented an account of his in-service exposure to combat noise from small arms fire, mortars, and rockets and also reported onset of tinnitus in service.  The private audiologist commented that the configuration of the Veteran's bilateral sensorineural hearing loss "is often consistent with a history of noise exposure" and that "the presence of tinnitus is. . . often consistent with hearing loss."

The Veteran, who served under combat conditions, has presented a credible account of onset during active duty of bilateral sensorineural hearing loss and tinnitus, which he attributes to his conceded exposure to the noise of small arms fire and exploding ordnance.  As previously discussed, such exposure is deemed to be consistent with the conditions and hardships of combat service.  38 U.S.C.A. § 1154(b).  The VA audiologist who examined the Veteran presented a negative opinion regarding his tinnitus, based solely on the absence of any objective notation of tinnitus in service, but has otherwise declined to present a nexus opinion regarding his bilateral hearing loss.  Contrapositively, a private audiologist who examined the Veteran in May 2013 opined that his hearing loss pattern was consistent with his reported history of combat noise exposure and that tinnitus was often a finding associated with sensorineural hearing loss.  

As there is nothing to indicate that the Veteran's historical accounts are inherently not credible, as the clinical evidence is in at least a state of relative equipoise regarding the etiology of the Veteran's hearing loss and tinnitus as it relates to his period of active duty in combat, the Board will resolve all doubt in the Veteran's favor and conclude that his bilateral hearing loss and tinnitus had their onset in service or are otherwise etiologically related to his in-service noise exposure.  Service connection for bilateral sensorineural hearing loss and tinnitus is thusly warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The benefit sought in this appeal is granted in full.  
 

ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


